PER CURIAM.
Appellant’s convictions for aggravated assault and shooting into an occupied vehicle are affirmed. See § 775.021(4), Fla. Stat. (Supp.1988); Taylor v. State, 543 So.2d 366 (Fla. 1st DCA 1989); and McClain v. State, 383 So.2d 1146 (Fla. 4th DCA 1980). However, the trial court erred in sentencing appellant as an habitual felony offender because his predicate felony convictions arose from the same incident and were entered on the same day. Barnes v. State, 576 So.2d 758 (Fla. 1st DCA 1991).
REVERSED and REMANDED for re-sentencing.
SMITH and BARFIELD, JJ., concur.
WOLF, J., specially concurs with opinion in which BARFIELD, J., concurs.